Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00255-CV

                               IN THE INTEREST OF A.R.H., a Child

                      From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-EM-506396
                                Honorable Jim Rausch, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: June 5, 2013

DISMISSED FOR WANT OF PROSECUTION

           On May 1, 2013, this court ordered appellant to provide written proof to this court no later

than May 13, 2013 that either (1) the clerk’s fee has been paid or arrangements have been made to

pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. Our order

informed appellant that if she failed to provide such written proof within the time provided, this

appeal would be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a). Appellant did not

respond; therefore, this appeal is dismissed for want of prosecution.           See TEX. R. APP. P.

38.8(a)(1), 42.3(b).

                                                     PER CURIAM